Case 1:21-mc-00640-GHW Document 6-2 Filed 08/05/21 Page 1 of 7

EXHIBIT 2
Case 1:21-mc-00640-GHW Document 6-2 Filed 08/05/21 Page 2 of 7

 

Municipality of
CRANS-MONTANA

 

Translation from French into English |

 

Municipal Judge

5 April 2021

Report on the opening of
the testamentary dispositions of
the late Joseph Yacoub SAFRA

DECEASED

SAFRA Joseph Yacoub

Born on 1 September 1938 in Beirut (Lebanon), son of Esther SAFRA and Yacoub SAFRA, of Brazilian
“nationality, married, died in Sao Paulo (Brazil) on 10 December 2020, last domicile in Crans-Montana,

VS

LEGAL HEIRS

On the basis of the information obtained from the civil registers and the documents in the possession of
the undersigned judge, the legal heirs of the deceased are as follows:

1.

His wife, Ms Vicky Albert SAFRA, born SARFATY on 1 July 1952 in Athens (Greece), daughter
of Fortune SARFATY and Albert SARFATY, of Brazilian, Greek and Spanish nationality, widow,
domiciled at Résidence des Alpes, flat 2, route des Zirés 16, 3963 Grans-Montana, VS,
represented by Mr Jean-Blaise ECKERT, Lenz & Staehelin, route de Chéne 30, 1211 Geneva
6;

His son, Mr Jacob Joseph SAFRA, born on 11 June 1975 in Sao Paulo (Brazil), son of Vicky
Albert SAFRA née SARFATY and Joseph Yacoub SAFRA, of Brazilian, Greek and Spanish
nationality, domiciled at quai des Moulins 5, 1204 Geneva GE;

Her daughter, Ms Esther SAFRA DAYAN, born on 26 March 1977 in Sao Paulo (Brazil),
daughter of Vicky Albert SAFRA, born SARFATY and Joseph Yacoub SAFRA, of Brazilian,
Greek and Spanish nationalities, domiciled at Rua Eng® Edgard Egidio de Sousa 221, 13°
Andar, CEP 01233-020, Sao Paulo, SP Brazil;

His son, Mr Alberto Joseph SAFRA, born on 20 December 1979 in Sao Paulo (Brazil), son of
Vicky Albert SAFRA born SARFATY and Joseph Yacoub SAFRA, of Brazilian, Greek and
Spanish nationalities, domiciled at Rua Bahia 272, 9° Andar, Apto. 91, CEP 01244-000,
Higiendpolis, Sao Paul, SP Brazil;

 

 
Case 1:21-mc-00640-GHW Document 6-2 Filed 08/05/21 Page 3 of 7

5. His son, Mr David Joseph SAFRA, born on 18 September 1984 in SAo Paulo (Brazil), son of
Vicky Albert SAFRA born SARFATY and Joseph Yacoub SAFRA, of Brazilian, Greek and
Spanish nationality, domiciled at Rua Avaré 120, Consolacdéo, CEP 01243-030 SAo Paulo, SP
Brazil.

Hl. TESTAMENTARY DISPOSITION

Public will, 29 October 2010
Public Will, 19 June 2012
Public Will, 13 June 2018
Public Will, 30 November 2018
Public Will, 18 November 2019
Public Will, 29 November 2019
Public will, 5 December 2019

area aooD

Under the terms of these provisions, the estate is governed by Brazilian law and allocated to the legal
heirs in accordance with the various rules of division established by the deceased.

Ms Vicky SAFRA is in addition appointed as executor of the will.

Pursuant to Articles 556 to 559 CC,

1. The heirs designated under numbers supra II and III above, receive a copy of the testamentary
disposition of the deceased mentioned under number supra Ill above. Certified copies can be
obtained on request (CHF 40.00/copy). The certification of these documents does not presume
their formal or material validity.

2. It is recalled that any person who has been entrusted with a document containing
testamentary disposition or who has discovered it is obliged to hand it over to the
competent authority without delay, regardless of its form or validity (Art. 556 CC).
Violation of this obligation may constitute theft of removable property (Art. 141 of the
Swiss Criminal Code) and/or suppression of documents (Art. 254 of the Swiss Criminal
Code), which can lead to criminal sanctions and possible claims for damages. It also
constitutes a case of unworthiness to inherit (Art. 540 para. 1 no. 4 CC).

3. The statutory limitation periods of prescription run, at the latest, upon receipt of this letter with
regard to the claim of invalidity under Art. 519 ff. CC (Art. 521 CC), the claim in abatement under
Art. 522 ff. CC (art. 533 CC), the claim for recovery of inheritance under Art. 598 ff. CC (art. 600
CC) and the claim of a legatee under Art. 562 CC (art. 601 CC), as well as for the opposition to
the issuance of the certificate of inheritance (art. 559 para. 1 CC).

It is also recalled that the time limit for a waiver of inheritance is three months (Art. 567 CC).
Moreover, any heir entitled to waive his or her inheritance has the right to request the official
inventory within one month (Art. 580 CC). These time limits run, for the legal heirs, from the day
Case 1:21-mc-00640-GHW Document 6-2 Filed 08/05/21 Page 4 of 7

they learn of the death, and for the statutory heirs, from the day they learn of the disposition
made in their favour.

The heirs are reminded that the duty to administer the estate and the right to make the necessary
arrangements for its settlement fall to the executor. Her right to administer and her power of
disposal are exclusive: they are withdrawn from the heirs as long as the executor is in office.

The executor may request the issuance of a certificate of inheritance at the end of the month
following the service of the testamentary disposition to the heirs, provided that no objection has
been made (Art. 559 paragraph 1 CC).

This report has no evidentiary value as to who is entitled to the estate and does not in any
way constitute a transfer of possession to the heirs. The certificate of inheritance is

relevant only.

In accordance with Art. 558 para. 1 CC, the costs incurred in opening the testamentary
disposition are charged to the estate of the late Joseph Yacoub SAFRA, by his executor, Ms
Vicky SAFRA.

This report is notified by registered mail of this day to:

- Ms Vicky SAFRA, by Mr Jean-Blaise ECKERT, Lenz & Staehelin, route de Chéne 30, 1271
Geneva 6;

- Mr Jacob SAFRA, guai des Moulins 5, 1204 Geneva;

- Ms Esther SAFRA DAYAN, Rua Eng® Edgard Egidio de Sousa 221, 13° Andar, CEP 01233-
020, Sao Paulo, SP Brazil;

- MrAlberto SAFRA, Rua Bahia 272, 9° Andar, Apto. 91, CEP 01244-000, Higiendpolis, Sao

Paul, SP Brazil:

M. David SAFRA, Rua Avaré 120, Consolagao, CEP 01243-030 Sao Paulo, SP Brazil.

Crans-Montana, 5" May 2021

Johan BELTRAMINI
Judge of the Municipality of Crans-Montana

 

 
Case 1:21-mc-00640-GHW Document 6-2 Filed 08/05/21 Page 5 of 7

   

ee a Commune de

bok ees) CRANS-MONTANA

Juge de Commune

5 avril 2021

Procés-verbal d’ouverture
des dispositions pour cause de mort de

Feu Joseph Yacoub SAFRA

1, DE CUJUS

SAFRA Joseph Yacoub

Né le 1 septembre 1938 4 Beyrouth (Liban), fils d’Esther SAFRA et Yacoub SAFRA, de
nationalité brésilienne, marié, décédé 4 Sao Paulo (Brésil) le 10 décembre 2020, de dernier
domicile sur la commune de Crans-Montana VS

ll. HERITIERS LEGAUX

Sur la base des informations obtenues auprés des registres de l'état civil et des documents
en possession du juge soussigné, les héritiers légaux du de cujus sont les suivants :

1. Son épouse, Madame Vicky Albert SAFRA, née SARFATY le 1° juillet 1952 a Athénes
(Grace), fille de Fortune SARFATY et Albert SARFATY, de nationalités brésilienne,
grecque et espagnole, veuve, domiciliée Résidence des Alpes, appartement 2, route des
Zirés 16, 3963 Crans-Montana VS, représentée par Me Jean-Blaise ECKERT, Etude Lenz
& Staehelin, route de Chéne 30, 1211 Genéve 6;

2. Son fils, Monsieur Jacob Joseph SAFRA, né le 11 juin 1975 4 Sao Paulo (Brésil), fils de
Vicky Albert SAFRA née SARFATY et Joseph Yacoub SAFRA, de nationalités brésilienne,
grecque et espagnole, domicilié quai des Moulins 5, 1204 Genéve GE ;

 

3. Sa fille, Madame Esther SAFRA DAYAN, née le 26 mars 1977 4 So Paulo (Brésil), fille
de Vicky Albert SAFRA née SARFATY et Joseph Yacoub SAFRA, de nationalités
brésilienne, grecque et espagnole, domicilige Rua Eng’ Edgard Egidio de Sousa 221, 13°
Andar, CEP 01233-020, Sado Paulo, SP Brésil ; ,

 

4. Son fils, Monsieur Alberto Joseph SAFRA, né le 20 décembre 1979 a Sao Paulo (Brésil),
fils de Vicky Albert SAFRA née SARFATY et Joseph Yacoub SAFRA, de nationalités
brésilienne, grecque et espagnole, domicilié Rua Bahia 272, 9° Andar, Apto. 91, CEP
01244-000, Higiendpolis, Sao Paul, SP Brésil ;

 
Case 1:21-mc-00640-GHW Document 6-2 Filed 08/05/21 Page 6 of 7

iN

io

 

5. Son fils, Monsieur David Joseph SAFRA, né le 18 septembre 1984 a Sao Paulo (Brésil),
fils de Vicky Albert SAFRA née SARFATY et Joseph Yacoub SAFRA, de nationalités
brésilienne, grecque et espagnole, domicilié Rua Avaré 120, Consolagao, CEP 01243-030
So Paulo, SP Brésil.

 

ll. DISPOSITIONS POUR CAUSE DE MORT

Testament public, 29 octobre 2010

. Testament public, 19 juin 2012
Testament public, 13 juin 2018

. Testament public, 30 novembre 2018
Testament public, 18 novembre 2019
Testament public, 29 novembre 2019
Testament public, 5 décembre 2019

momo anoe

Aux terme de ces dispositions, la succession est régie par le droit brésilien et attribuée aux
héritiers legaux selon les diverses régles de partage établies par le de cujus.

Mme Vicky SAFRA est en outre désignée en qualité d'exécutrice testamentaire.

En application des articles 556 a 559 CC,

1. Les héritiers désignés sous chiffres supra II et Ill, regoivent une copie des dispositions
pour cause de mort du de cujus mentionnées au chiffre supra Ill. Sur demande, des
copies certifies conformes peuvent étre obtenues (CHF 40.-/copie). La certification de
ces documents ne présume ni de leur validité formelle, ni de leur validité matérielle.

2. ll est rappelé que toute personne s‘étant vue confier un document contenant des
dispositions pour cause de mort ou l’ayant découvert est tenue de le remettre sans
délai 4 l'autorité compétente, sans égard a sa forme ou sa validité (art. 556 CC). La
violation de cette obligation peut &tre constitutive d'une soustraction de chose
mobiliére (art. 141 CP) et/ou d’une suppression de titre (art. 254 CP), pouvant ainsi
donner lieu & des sanctions pénales et a d’éventuelles prétentions en dommage-
intéréts. Elle constitue en outre un cas d‘indignité (art.-540 al. 1 ch. 4 CC).

3. Les délais legaux de prescription courent, au plus tard, dés réception de la présente en
ce qui concerne l’action en nuillité des art. 519 ss. CC (art. 521 CC), l'action en réduction
des art. 522 ss. CC (art. 533 CC), l'action en pétition d’hérédité des art. 598 ss. CC (art. -
600 CC) et l’action des légataires de |’art. 562 CC (art. 601 CC), de méme que pour
‘opposition a la délivrance du certificat d’héritiers (art. 559 al. 1 CC).
Case 1:21-mc-00640-GHW Document 6-2 Filed 08/05/21 Page 7 of 7

Commune de

CRANS-MONTANA

Juge de Commune

 

ll est en outre rappelé que le délai pour répudier est de trois mois (art. 567 CC). De
plus, I'héritier qui a la faculté de répudier peut réclamer le bénéfice d’inventaire dans
le délai d’un mois (art. 580 CC). Ces délais courent, pour les héritiers |égaux, dés le jour
ot ils ont connaissance du décés, et pour les héritiers institués, dés le jour ot ils ont eu
connaissance de la disposition faite en leur faveur.

4. II est rappelé aux héritiers que le devoir d’administrer la succession et le droit de
prendre les dispositions nécessaires 4 son réglement reviennent a l'exécuteur
testamentaire. Son droit d’administrer et son pouvoir de disposer sont exclusifs : ils
sont retirés aux héritiers aussi longtemps que |’exécuteur testamentaire est en fonction.

5. L'exécutrice testamentaire peut requérir la délivrance d’un certificat d’héritiers &
"expiration du mois qui suit la communication des dispositions pour cause de mort aux
héritiers, pour autant qu’aucune opposition n‘ait été formulée (art. 559 al. 1 CC).

6. Le présent procés-verbal n‘a aucune valeur de preuve quant a la qualité d’ayant-
droit de la succession et ne vaut en aucun cas envoi en possession des héritiers.
Seul le certificat d'héritiers fait foi.

7. Conformément a l'art. 558 al. 1 CC, les frais d’ouverture sont mis a la charge de la
succession de feu Joseph Yacoub SAFRA, par son exécutrice testamentaire, Mme Vicky
SAFRA.

8. Le présent procés-verbal est notifié par courrier recommandé du 4 mai 2021 4 tous les
héritiers mentionnés sous chiffres supra {I et Ill, soit;

- Mme Vicky SAFRA, par Me Jean-Blaise ECKERT, Etude Lenz & Staehelin, route
de Chéne 30, 1211 Genéve 6;

- M. Jacob SAFRA, quai des Moulins 5, 1204 Geneve ;
Mme Esther SAFRA DAYAN, Rua Eng® Edgard Egidio de Sousa 221, 13°
Andar, CEP 01233-020, Sado Paulo, SP Brésil ; ;
M. Alberto SAFRA, Rua Bahia 272, 9° Andar, Apto. 91, CEP 01244-000,
Higiendpolis, S40 Paul, SP Brésil ;

- M. David SAFRA, Rua Avaré 120, Consolagao, CEP 01243-030 Sao Paulo, SP
Brésil.

Crans-Montana, le 5 mai 2021

  

ASBELTRAMID
PR ory ee, a
Juge déJa-Cohamiune de Crans-Montana

 
